Case 3:14-cr-00073-MMH-JRK Document 526 Filed 08/16/19 Page 1 of 3 PageID 12736



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


     UNITED STATES OF AMERICA

     v.                                                        Case No. 3:14-cr-73-J-34JRK

     JUAN LUIS HERNANDEZ RILL



                              ACCEPTANCE OF PLEA OF GUILTY,
                                ADJUDICATION OF GUILT, AND
                                  NOTICE OF SENTENCING

           The Court adopts the Report and Recommendation Concerning Plea of Guilty (Dkt.

     No. 523) entered by the Honorable James R. Klindt, United States Magistrate Judge, to

     which the fourteen day objection period was waived.            Thus, the Court accepts

     Defendant’s plea of guilty to Count One of the Indictment, and Defendant is adjudged guilty

     of such offense.

           SENTENCING for the Defendant is hereby scheduled for Monday, November 4,

     2019, at 1:30 p.m. before the undersigned in the United States Courthouse, Courtroom

     No. 10B, Tenth Floor, 300 North Hogan Street, Jacksonville, Florida 32202. The Court

     notifies any defendant currently on pretrial release that pursuant to 18 U.S.C. §

     3143(a)(2), the Court is required to remand a defendant into custody at sentencing

     in drug cases and cases involving crimes of violence. However, notwithstanding

     this provision, pursuant to 18 U.S.C. § 3145(c), the Court may allow an otherwise

     qualified defendant to voluntarily surrender for “exceptional reasons.”
Case 3:14-cr-00073-MMH-JRK Document 526 Filed 08/16/19 Page 2 of 3 PageID 12737



           IF THE PARTIES WANT THE COURT TO CONSIDER ANY MOTION FOR

     DEPARTURE OR OTHER WRITTEN MATERIAL OTHER THAN THE PRE-SENTENCE

     INVESTIGATION REPORT, IT MUST BE SUBMITTED NO LATER THAN THREE (3)

     BUSINESS DAYS PRIOR TO THE DATE OF SENTENCING. IN ADDITION, IF ANY

     PARTY BELIEVES THAT THE SENTENCING MAY TAKE LONGER THAN ONE HOUR,

     PLEASE NOTIFY THE UNDERSIGNED’S CHAMBERS IMMEDIATELY.

           NOTE:        All persons entering the Courthouse must present photo

     identification to Court Security Officers. Although cell phones, laptop computers,

     and similar electronic devices generally are not permitted in the building, attorneys

     may bring those items with them upon presentation to Court Security Officers of a

     Florida Bar card (presentation of the Duval County Courthouse lawyer identification

     card will suffice) or Order of special admission pro hac vice.1

           DONE AND ORDERED in Jacksonville, Florida this 16th day of August, 2019.




     1     Cell phones must be turned off while in the courtroom.




                                              -2-
Case 3:14-cr-00073-MMH-JRK Document 526 Filed 08/16/19 Page 3 of 3 PageID 12738



     ja

     Copies to:

     Asst. U.S. Attorney (Duva)
     Francisco Fernandez, Esquire
     Jeff Quisenberry, Esquire
     United States Marshals Service
     United States Probation Office
     United States Pretrial Services




                                         -3-
